Advisory Action
Note from 3: 
	Applicant has proposed amendments to independent claims 1 and 38 that recite “wherein the electrodes are microelectrodes having a diameter of less than 100 µm”. This amendment changes the scope of the claim. Thus, further search and consideration is necessary. 
Note from 12: 
	Applicant has proposed amendments to independent claims 1 and 38 that recite “wherein the electrodes are microelectrodes having a diameter of less than 100 µm”. This amendment changes the scope of the claim. Thus, further search and consideration is necessary. 
	Regarding applicant’s arguments directed to the Bradley reference that it does not teach pairs of electrodes are given a value related to the therapeutic effects and based on these values, pick the best combination of pairs of electrodes to be used. Examiner respectfully disagrees. Bradley teaches in Para [0051] the main idea behind the invention, which is to obtain “neurophysiological and electrostimulation measurements…followed by subjective psychophysical measurements to identify a subset of electrodes most likely to result in an optimal therapeutic patient outcome” and in Para [0055] in an example “a selected pair of the electrodes, e.g., electrodes 106a and 106b can be used in a bipolar mode, in which one electrode comprises an anode or source of current while the other comprises the cathode or sink of current”. Further, figure 7 depicts selected electrode groups with sources and sinks for particular electrode channels. Examiner has interpreted this reference to teach the collection of 
	Examiner notes that as part of the AFCP 2.0 program, a supplemental search was performed as necessitated by the amendment that includes the limitation of “wherein the electrodes are microelectrodes having a diameter of less than 100 µm”. Examiner submits that this limitation is known in the art of deep brain/neuronal stimulation as is shown in Mercanzini et al. (US 20130085361 A1) in Para [0130], which states “the microelectrode elements can be as small as only 2 µm or large as 2 mm in either of diameter or width. The relative spacing between such microelectrode elements can also be as small as only 2 µm or as large as 2 mm”. Examiner believes this recitation of electrode diameter would have been an obvious modification to the current rejection because the disclosure of Mercanzini is from the same field of endeavor and the modification would be to substitute one electrode type for a micro-electrode for the purpose of using a smaller electrode that displaces less brain tissue and would inherently take up less space within the brain. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boers et al. (US 20170105641 A1) relates to a microelectrode array for deep brain stimulation disposed on flexible pins
Saha et al. (US 9,138,585 B2) relates to configuring combinations of electrodes or test parameters which can be graphically displayed on a user interface. The interface suggests electrode combinations to be implemented by an IMD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792